Citation Nr: 0501627	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  04-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury, to include cellulitis of the right hand.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for a pulmonary 
disorder as a result of exposure to asbestos, diagnosed as 
pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February and June 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In February 2003, the veteran testified at an RO hearing; a 
copy of the hearing transcript has been associated with the 
record.

In November 2004, the Board received an additional private 
physician statement, along with the veteran's waiver of 
review by the RO.  This statement related to the issue of 
service connection for a pulmonary disorder, which is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
service-connection issues addressed in this decision.

2.  There is no competent medical evidence showing the 
veteran has a chronic right hand disorder (to include 
cellulitis) related to service or an in-service injury to the 
right hand.

3.  There is no competent medical evidence showing the 
veteran has a right knee disorder related to service or to an 
in-service injury to the right leg.


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A right knee disorder (claimed as a right knee injury) 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
not only did away with the concept of a well-grounded claim, 
but also imposed additional duties and obligations on VA in 
notifying a claimant and developing claims.  VA also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is 
not required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issues addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claims, and he testified at 
an RO hearing in February 2003.  During his testimony, the 
veteran testified that, even though he injured his right hand 
in service he admitted that he never had a big problem with 
the right hand except that it bled a lot but that it was all 
right now.  Similarly, after relating how he had injured his 
right knee and that his knee was aggravated by laying 
hardwood floors when he first got out of service, the veteran 
admitted that no physician had diagnosed a right knee 
disorder.  

In September 2001 and May 2003 letters, the RO asked the 
veteran to provide additional information in support of his 
claims and told him that he must give VA enough information 
about any records so that such records could be requested on 
his behalf.  The Board observes that the veteran claims that 
he had filed for VA benefits over 50 or 60 years ago, but his 
original claims file could not be found.  As a result, the RO 
made two separate requests for service records - one for 
dental and medical records and the other for in-service 
exposure to asbestos or jobs he performed in service.  The 
National Personnel Records Center (NPRC) provided available 
service dental and medical records and documents showing the 
veteran's duty assignments in January 2002.  In an effort to 
rebuild his claims file, a February 2002 VA Form 119, Report 
of Contact, reflects that the RO asked the veteran for copies 
of any correspondence he had previously received from VA, and 
his response was that he did not have anything.  Although VA 
attempted to obtain medical treatment records from several 
private doctors and two private hospitals, most of the RO's 
September 2003 requests for medical evidence were either 
returned as undeliverable or have gone unanswered.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  Various private medical 
records and physician statements, and available VA and 
service medical records for the veteran have been associated 
with the claims file.  In variously dated letters, a 
statement of the case (SOC), and a supplemental statement of 
the case (SSOC), the RO informed the veteran of what was 
needed to establish entitlement to service connection for the 
claimed disabilities and he was given additional chances to 
supply any pertinent information.  Copies of his hearing 
testimony, Internet articles, and excerpts from "The 
Colorado Lookout," along with lay statements from the 
veteran and a comrade, and his representative also have been 
associated with the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the service-connection claims discussed in this 
decision.  Under these circumstances, the Board finds that 
the service medical records, VA treatment records, private 
medical records and private physician statements, a rating 
action, and lay statements and testimony are adequate for 
determining whether the criteria for service connection have 
been met.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in December 2000 for a pulmonary disorder, which the 
veteran amended later to include the issues of service 
connection for residuals of right hand and knee injuries.  
Thereafter, in a February 2002 rating decision, the RO, in 
pertinent part, denied the appellant's claims pertaining to 
right hand and knee injuries in the absence of permanent 
residuals or chronic disabilities.  Prior to this rating 
action, in a September 2001 letter, the RO provided initial 
notice of the provisions of the VCAA to the appellant.  
Although the VCAA notice letters that were provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
a May 2003 VCAA letter to the veteran, an SOC, an SSOC, and 
their accompanying letters, the RO provided additional notice 
to the appellant regarding what information and evidence must 
be submitted by the claimant, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to submit any comment concerning any 
additional evidence that pertained to his claims.  In these 
communications, VA also informed the appellant of what 
information and evidence was needed to substantiate his 
service-connection claims and what information he needed to 
submit and what VA would do.  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
his service-connection claims and has obtained and developed 
all relevant evidence necessary for an equitable disposition 
of the issues discussed in this decision.  In light of the 
above, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service medical records show that, in October 1944, the 
veteran was treated for cellulitis of the right hand.  
Apparently a week earlier the veteran received a cut on the 
dorsum of the proximal phalanx of the right index finger, 
which later became sore and red.  On examination, a 1-
centimeter oblique cut on the index finger was noted to be 
swollen, red, inflamed, and fluctuant.  He was treated with 
bed rest, elevation, and hot packs and discharged to duty, 
much improved, within two days.  Service medical records show 
no complaints of, or treatment for, a right knee/leg injury.  
His October 1946 separation examination report shows a 
history of cellulitis of the right hand in 1945; however, all 
clinical findings were noted as normal except for an 
indication that the veteran had moderate pes planus 
asymptomatic.

At a February 2003 RO hearing, the veteran testified that, 
while serving as a boatswain's mate on the USS Colorado, he 
opened a ship's hatch and someone stepped on his hand and 
pull back on it; that he used an on-site medical kit to treat 
it initially; that the boatswain in charge of the main fore-
top stopped the bleeding and wrapped it with a skivvy shirt; 
that that was the way it stayed until the battle was over; 
and that he never did get down to sick bay.  The veteran 
testified that he was not having any problem with his hand 
now; that he could open and close his hand all right; that 
his wrist was all right; and that he never did have a big 
problem with his hand except that it bled a lot.  He also 
stated that his right knee was injured during combat in the 
Marianas; that he had a long gash on the right knee; that 
afterwards his pants, sock and shoe were full of blood; and, 
although he was ordered to sick bay, there were so many 
people waiting for care he treated himself.  When asked if he 
was having trouble with his knee now, the veteran responded 
that he had had trouble when he first got out of the service 
because he started laying hardwood floors, which aggravated 
the knee.  So he gave up laying hardwood floors and went back 
to framing houses again.  The veteran admitted that a doctor 
examined his knee but gave him no diagnosis for the disorder.

In a statement received in July 2003, S. G. E., Jr. indicated 
that he was on the signal bridge with the veteran, when the 
USS Colorado was hit at Tinian; that the veteran was hit by a 
piece of metal on his right leg below the knee, when a shell 
exploded below his lookout station; that the veteran could 
not be taken care of down below because of all the more 
seriously wounded seamen; that the veteran's pants leg was 
bloody; and that he found out later that the guys up in the 
crows nest used a medical kit they had up there to take care 
of the veteran's wound.

Although the veteran was diagnosed with cellulitis of the 
right hand in 1944, it appears to have resolved and there is 
no medical record of post-service treatment.  Moreover, the 
veteran testified that his hand was all right.  As the 
veteran is a combat veteran, his statements, and that of his 
comrade, related to an injury sustained to his right knee 
under combat conditions is consistent with the circumstances, 
conditions, and hardships of service under such conditions on 
the USS Colorado and are accepted as correct in the absence 
of evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 
2002).  Post-service medical records show treatment for 
pulmonary and skin disorders, diabetes, cataracts, left 
shoulder pain, degenerative disc disease of the lumbar and 
thoracic spine, hypertension, and heart disease with 
placement of a pacemaker.  But there is no medical evidence 
of any residuals of either a right hand or right knee injury 
or a resulting chronic disorder.

In summary, the only evidence the veteran has submitted that 
supports the claims discussed above is his own testimony and 
statements of his comrade and representative.  They, as lay 
persons, with no apparent medical expertise or training, are 
not competent to offer opinions on the presence, or etiology, 
of a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu, 2 Vet. App. at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  
Thus, their statements do not establish the required evidence 
needed, and the claims must be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).


ORDER

Service connection for residuals of a right hand injury is 
denied.

Service connection for residuals of a right knee injury is 
denied.


REMAND

The veteran contends that he is entitled to service 
connection for a pulmonary disorder as a result of in-service 
exposure to asbestos.  While there is no current specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations, VA has 
issued procedures on asbestos-related diseases, which provide 
some guidelines for considering compensation claims based on 
exposure to asbestos in VA ADJUDICATION PROCEDURE MANUAL, 
M21-1.  VA must analyze the veteran's claim of entitlement to 
service connection for residuals of asbestos exposure under 
these administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the Court held that, while the veteran, as a 
layperson, was not competent to testify as to the cause of 
his disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  McGinty, 4 Vet. App. at 432.

In the present case, the Board finds that VA's duty to assist 
includes obtaining pertinent information on post-service 
employment, non-VA and VA treatment records, and providing a 
VA medical examination or a medical opinion when necessary 
for an adequate determination.  The record indicates that the 
veteran was diagnosed in July 2001 with pulmonary asbestosis 
and asbestos-related pleural disease as a result of a history 
of significant exposure to asbestos.  The veteran claims that 
he was exposed to asbestos during his active duty, 
particularly from 1940 to 1944 when he was assigned to the 
USS Colorado.  He contends that his duty assignments 
consisted of ship maintenance, which exposed him to asbestos 
especially when the ship's guns were fired, causing asbestos 
dust from the pipe covers to infiltrate the air on the ship.  
The veteran testified that he was a bag powder handler; that 
the powder was packed in asbestos cloth; that five bags were 
used for each shot; that he slept in hammocks on board ship; 
that each day the hammocks were thrown into hammock bins, 
which were also loaded with asbestos due to the guns firing; 
that even the wooden decks were caulked with asbestos, which 
they were required to scrub down; and that, in 1943, when the 
ship went in for rework, approximately 20 tons of asbestos 
was removed from the USS Colorado, including all of the 
wooden decks and hammock bins.  The veteran admits to being 
exposed after service to asbestos while working in the 
construction industry, both residential and commercial.  The 
veteran's service personnel records show that he worked as an 
apprentice seamen, boatswain's mate, and coxswain while in 
the navy.  The veteran's post-service employment also appears 
to have included exposure to asbestos.  In addition, the 
veteran has received treatment from both non-VA and VA 
healthcare providers.  

On remand, the service department should be asked to indicate 
whether it was likely that the veteran was exposed to 
asbestos as an apprentice seamen, boatswain's mate, and/or 
coxswain while serving in the navy.  In statements, linking 
the veteran's pulmonary disorder to in-service exposure to 
asbestos, R. C. K., D.O. indicates that the veteran has been 
his patient for several years; however, none of these medical 
records are included in the record.  Although the veteran 
stated in a June 2003 VA Form 21-4138 that the Bay Pines VA 
Medical Center had treated him since 1971, the only VA 
treatment records in the file are dated from February 2000 to 
December 2003 and they show treatment for chronic obstructive 
pulmonary disease (COPD), not pulmonary asbestosis.  The 
Board feels that an attempt should be made by the RO to 
obtain copies of records from Dr. R. C. K. and any missing VA 
treatment records.  The RO should again ask the veteran to 
identity and sign releases for health care providers that 
have treated him for any pulmonary disorder since service 
discharge in 1946 and to provide more detailed information of 
post-service evidence of occupational or other asbestos 
exposure.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran's claim was received after June 9, 1998, the 
effective date of 38 C.F.R. § 3.300 (2004), which bars 
service connection for disabilities claimed to be due to a 
veteran's use of tobacco products during service.  An April 
2002 VA treatment record reveals a 25-year history of 
smoking, discontinued 30 years prior.  On remand, the veteran 
should be scheduled for an examination to determine the 
etiology, and the nature and extent, of any pulmonary disease 
found.  A spirometry, pre-and post-bronchodilator, pulmonary 
function test (PFT), a computed tomography (CT) and X-rays of 
the chest should be performed along with exercise testing, if 
indicated.  The examiner will be asked to provide an opinion 
as to whether any such disorder is related to service, to 
include exposure to asbestos in service and/or post-service 
exposure to asbestos, or is related to the veteran's smoking.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
lung disorder from December 1946 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies that still might have 
available records, if not already in the 
claims file.  In particular, the RO 
should obtain copies of treatment records 
from Dr. Richard C. Kidd in Seminole, 
Florida, all medical records submitted in 
any lawsuit on his behalf dealing with 
the veteran's exposure to asbestos, and 
all medical records from the Bay Pines VA 
Medical Center and outpatient clinics, 
not already associated with the claims 
file, from 1971 to the present.  If 
records are unavailable, please have the 
provider so indicate.

2.  The RO should ask the U.S. Department 
of the Navy to indicate whether the 
veteran was exposed to asbestos while on 
active duty from October 1940 to December 
1946, due to his duties as an apprentice 
seamen, boatswain's mate, and/or 
coxswain.  If no such opinion can be 
given, the service department should so 
state and give the reason why.

3.  The RO should ask the veteran to 
provide more detailed information on 
post-service evidence of occupational or 
other asbestos exposure, to include the 
use of asbestos products in both 
residential and commercial construction.  
Then the RO should attempt to contact any 
former employer and request copies of all 
available medical records and personnel 
records indicating the veteran's job 
duties and any on-the-job exposure to 
asbestos, including detailed information 
when he was the owner of his own company 
(self-employed).

4.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must request or 
tell the claimant to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the guidelines for 
considering compensation claims based on 
exposure to asbestos in VA ADJUDICATION 
PROCEDURE MANUAL, M21-1 and the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue remaining on appeal.

5.  After completion of 1 through 4 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
respiratory examination by an appropriate 
specialist to clarify the nature, time of 
onset, and etiology of any diagnosed lung 
disorder found to include pulmonary 
asbestosis (or any other asbestos-related 
disease).  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including a 
pulmonary function test (PFT), a 
spirometry, pre- and post-bronchodilator, 
X-rays and a computed tomography (CT) of 
the chest, and, if indicated, exercise 
testing.  Such examination is to include 
a review of the veteran's history and 
current complaints, a review of past 
imaging and PFT results, if available, as 
well as a comprehensive physical 
evaluation.  The Board notes that the 
veteran was discharged from the Navy in 
December 1946 and that he indicated that, 
while serving as an apprentice seamen, 
boatswain's mate, and coxswain, he was 
exposed to asbestos.  The examination 
report should include a history of the 
veteran's exposure to asbestos and 
nicotine use and a detailed account of 
all pathology found to be present.  

On the basis of the examination findings, 
the history provided by the veteran, and 
a thorough review of the file, including 
all material received pursuant to this 
remand, the examiner should set forth all 
established diagnoses, expressly offer an 
opinion as to the most probable etiology 
and date of onset of any pulmonary 
disorder found (to include pulmonary 
asbestosis, if found).  Specifically, the 
examiner shall indicate whether it is at 
least as likely as not (50 percent or 
more probability) that any diagnosed 
disorder(s) is etiologically related to: 
(1) the veteran's military service to 
include in-service exposure to asbestos, 
(2) post-service exposure to asbestos, 
and/or (3) his history of smoking.  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If the examiner agrees or 
disagrees with any opinion of record, in 
particular the July 2001 private 
evaluation and the January and October 
2004 statements from Dr. Kidd, he/she 
should specify the reasons for such 
opinion.

6.  After completion of the above, the RO 
should readjudicate the veteran's 
remaining claim, including any additional 
evidence obtained by the RO on remand.  
If any determination remains unfavorable 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


